NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

LESTER TAYLOR,                    :    CIV. NO. 19-7254 (RMB)
                                  :
                 Plaintiff        :
                                  :
     v.                           :           OPINION
                                  :
FEDERAL BUREAU OF PRISONS,        :
                                  :
               Defendant          :
______________________________

BUMB, DISTRICT JUDGE

     Plaintiff Lester Taylor, a prisoner presently confined in the

Federal Correctional Institution in Fort Dix, New Jersey (“FCI

Fort Dix”) brings this civil action under Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)

(“Bivens”) and the Federal Tort Claims Act (“FTCA”). (Compl., ECF

No. 1.) Plaintiff filed an application to proceed in forma pauperis

(“IFP”) (ECF No. 1-2), which establishes his financial eligibility

to proceed without prepayment of fees under 28 U.S.C. § 1915.

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action    regarding   prison   conditions   and   seeks   redress   from   a

governmental entity, officer or employee of a governmental entity,

28 U.S.C. §§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1)

require courts to review the complaint and sua sponte dismiss any
claims that are (1) frivolous or malicious; (2) fail to state a

claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief. For the reasons

discussed    below,    the   Court    dismiss     the    Complaint     without

prejudice.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,      must   be   held   to   ‘less   stringent

standards    than   formal   pleadings      drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a
                                      2
claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      Plaintiff    alleges   the   following   facts   in   his   Complaint,

accepted as true for purposes of screening pursuant to 28 U.S.C.

§§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1). When

Plaintiff was released from a 30-day stay in the Special Housing
                                     3
Unit, he was assigned to a new cell on the third floor. (Compl.,

ECF No. 1, ¶6.) Plaintiff informed Ms. Short that he had a bottom

floor pass from “Medical.” (Id.)

        Plaintiff realized there was “a problem amongst the [3rd

floor] inmates aimed at [him].” (Id.) He asked Ms. Short and Ms.

Camp to change his housing assignment. (Id.) Plaintiff was told

not to contact “her” again because she could not change his

housing. (Id.)

        Plaintiff tried to live peacefully but there were constant

incidents of contraband in his area which did not belong to him.

(Id.) He continually requested to be moved for his own safety and

to avoid receiving incident reports for things he was not involved

in. (Id.) His requests were continually denied. (Id.) Staff member

Mr. Foundren told Plaintiff not to say anything about a bed move.

(Id.)

        Plaintiff was approached by Inmate Durham and Plaintiff told

Durham that he had to move. (Id.) Durham responded, “I’m not the

one Taylor,” just before Plaintiff was hit from behind, knocked to

the floor “and pounded while being accused of being a rat.” (Id.)

Plaintiff was transferred to the hospital. (Id.) When he returned,

he was placed in the Special Housing Unit. (Id.) Plaintiff contends

“had the staff members moved me when requested all of this could

have been avoided.” (Id.)
                                   4
     Plaintiff attached his FTCA claim form to the Complaint. On

the claim form, Plaintiff described the basis for his claim:

           Drug in[f]ested environment! Upon being placed
           in the “Bus Stop” I [k]new the 2nd night it
           was bad. I sent #2 message[s] (written &
           electronic) to my Unit Manager Mrs. Sarah
           Camp, pleading to be removed from [b]ad
           [environment] even speaking to “No Success.”
           Waiting to be moved from Hostile, Drug Bus
           Stop, I notice[d] new inmates getting rooms
           that people in Bus Stop had requested. I
           immediately brought to [a]ttention of Team;
           [n]o one would [h]elp. Went to Lieutenant
           Weinscott and he got me moved. Upon leaving I
           was beaten by #2 inmates, breaking #4 fingers,
           busting a blood vessel in [r]ight [e]ye.

(Compl., Ex. D, ECF No. 1 at 15-16.) Plaintiff seeks damages based

on negligence by the Bureau of Prisons. (Compl., ECF No. 1, ¶7.)

He also asserts jurisdiction under Bivens. (Id., ¶1a.)

     B.    FTCA Claim

     District courts have exclusive jurisdiction over claims for

money damages against the United States for personal injury caused

by the negligent or wrongful act of a Government employee while

acting    within   the   scope   of   his/her   employment,   “under

circumstances where the United States if a private person, would

be liable to the claimant in accordance with the law of the place

where the act or omission occurred.” 28 U.S.C. § 1346(b)(1). The

sole proper defendant to an FTCA claim is the United States; a




                                  5
federal agency is not a proper defendant. Privolos v. F.B.I., 632

F. App’x 58, 60 (3d Cir. 2015) (per curiam).

     There is an exhaustion requirement before bringing an FTCA

claim in a district court. Title 28 U.S.C. § 2675(a) states:

             [a]n action shall not be instituted upon a
             claim against the United States for money
             damages for … personal injury … caused by the
             negligent or wrongful act or omission of any
             employee of the Government while acting within
             the scope of his office or employment, unless
             the claimant shall have first presented the
             claim to the appropriate Federal agency and
             his claim shall have been finally denied by
             the agency in writing and sent by certified or
             registered mail….

     The FTCA

             provides that a tort claim against the United
             States “shall be forever barred” unless it is
             presented to the “appropriate Federal agency
             within two years after such claim accrues” and
             then brought to federal court “within six
             months” after the agency acts on the claim. 28
             U.S.C. § 2401(b).

United States v. Kwai Fun Wong, 135 S. Ct. 1625, 1629 (2015). The

statute of limitations is subject to equitable tolling. Id.

     The only defendant Plaintiff named in the Complaint is the

Bureau of Prisons but the only proper defendant is the United

States. The Court will dismiss Plaintiff’s FTCA claim without

prejudice because he did not name the proper defendant.

     There     is   another   problem       with   Plaintiff’s   FTCA   claim.

Plaintiff attached his FTCA claim form and denial letter, dated
                                        6
March 23, 2018, to the Complaint. (Compl., Exs. D, E, ECF No. 1 at

16-19.) The statute of limitations required Plaintiff to bring his

FTCA claim within six months of the denial letter, by September

24, 2018.1 Plaintiff signed his Complaint on February 26, 2019 and

it was filed in this Court on February 28, 2019. (Compl., ECF No.

1 at 8.) Plaintiff’s FTCA claim is barred by the statute of

limitations, unless he can establish a basis for equitable tolling.

See Kwai Fun Wong, 135 S. Ct. at 1633. The Court will dismiss this

claim without prejudice.

     C.   Bivens Claim

     Plaintiff’s Bivens claim falls under the Eighth Amendment

Cruel and Unusual Punishments Clause for failure to protect him

from harm by other inmates. The Federal Bureau of Prisons is immune

from suit for money damages under Bivens. See F.D.I.C. v. Meyer,

510 U.S. 471, 485 (1994) (“[i]f we were to imply a damages action

directly against federal agencies ... there would be no reason for

aggrieved parties to bring damages actions against individual

officers. [T]he deterrent effects of the Bivens remedy would be

lost”)) (alterations added). The appropriate defendants are the




1 September 23, 2018 fell on a Sunday. See Fed. Rul. Civ. P.
6(a)(1)(C) (“Computing Time. The following rules apply … include
the last day of the period, but if the last day is a Saturday,
Sunday or legal holiday, the period continues to run until the end
of the next day that is not a Saturday, Sunday or legal holiday.”)
                                 7
individual federal employees who allegedly caused Plaintiff’s

injury, whom Plaintiff has not named as defendants here. See Iqbal,

556 U.S. at 676 (“a plaintiff must plead that each Government-

official defendant, through the official's own individual actions,

has violated the Constitution.”)

        Even if Plaintiff sues a proper defendant, his allegations

are insufficient to state an Eighth Amendment claim. To state an

Eighth Amendment failure to protect claim, a plaintiff must allege

that:     “(1)   he   was    incarcerated    under   conditions      posing    a

substantial risk of serious harm, (2) the official was deliberately

indifferent to that substantial risk to his health and safety, and

(3)   the   official’s      deliberate   indifference      caused   him   harm.”

Bistrian v. Levi, 696 F.3d 352, 367 (3d Cir. 2012). The first

element is viewed objectively, whether the defendant “knowingly

and unreasonably disregarded an objectively intolerable risk of

harm.” Beers-Capitol v. Whetzel, 256 F.3d 120, 132 (3d Cir. 2001).

The second element is viewed subjectively, “the prison official-

defendant must actually have known or been aware of the excessive

risk to inmate safety.” Id. at 125.

        Plaintiff’s   allegations    are     too   vague    to   establish    an

objectively intolerable risk of harm. Plaintiff alleged only that

he recognized there “was a problem amongst the inmates aimed at

me.” Plaintiff also was concerned about contraband in his living
                                         8
area that did not belong to him, but he did not describe the

contraband     or    how    the     presence     of    the   contraband     posed   a

substantial     risk       of   serious    harm       to   him.   Without    further

allegations from Plaintiff, the Court cannot determine that there

was a substantial risk of serious harm.

        Plaintiff’s        allegations         concerning     prison      employees’

knowledge of an excessive risk to his safety are also insufficient.

The fact that prison staff denied Plaintiff’s request for a change

in housing and Plaintiff was later beaten by other inmates is

insufficient    to     show     a   particular     defendant      was   deliberately

indifferent to an excessive risk to Plaintiff’s safety. The Court

will deny Plaintiff’s Bivens claim without prejudice. To cure the

defect in his Bivens claim in an amended complaint, Plaintiff must

name a proper defendant and allege additional facts describing the

excessive risk to his safety and the defendant’s knowledge of such

risk.

III. CONCLUSION

        For the reasons stated above, the Complaint is dismissed

without prejudice.

An appropriate order follows.

DATE: May 3, 2019
                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         United States District Judge


                                           9
